Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 1 of 15



                      U N ITED STA TES D ISTR IC T C O U R T
                      SO U TH ER N D ISTR IC T O F FL O W D A
                                      C A SE N O .


  D O N N A H U E G EO R G E                         V ER FIED C O M PLA IN T

                                                      JURY TRG L DEM AND
      Plaintiff


  K E N G R IFFIN                                               FILED BY                D.C.

  CITA D E L SE C U R ITIES M AR K ET M A K E R                      Atls 1? 2271
                                                                      ANGELA E.NOBLE
  C ITA D EL C O N N EC T D A R K PO O L                             CLERKU S,DIS' CI
                                                                    s.D.ogFl-
                                                                            k.-FT.txun.
  CITADEL LLC H ED G E FUND
  SEC U R ITIE S E X C H A N G E C O M M ISSIO N
  FN M
  DTCC
  R O B IN H O O D
  W EB U L L
      D efendants
                                      PA R T IE S
  Plaintiff
  D onnahue G eorge at 1012 N W 2ndstFortLauderdale Florida 33311
  D efendants
  SECURITY EXC HAN G E COM M ISSION
  100 F stN E W ashington D C 20549
  K EN G R IFFIN
  131 S D earborn StChicago IL 60603
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 2 of 15



  C IT A D EL SE CU R ITIE S M AR K ET M A K ER
  425 Park A ve N ew Y ork N Y 10022
  C ITA D EL C O N N E C T D A R K PO O L
   131 S D earborn stChicago IL 60603
  C ITA D E L LL C H ED G E FU N D
   131S D earborn st Chicago IL 60603
  FN R A
  55 W estM onroe Stsuite 2600 Chicago IL 60603
  DTCC
  55 W ater St N ew Y ork N Y 10041
  R O BIN H O O D FIN A N CG L LL C
  85 W illow road M enlo Park CA 94025
  W EB U LL FIN A N C IA L LL C
  44 W allst Suite 501 N ew Y ork N Y 10005
  B asis ofJurisdiction
  TheBasisoffederalcourtJurisdiction isaFederalQuestion
     A .V iolation ofm y 4th 5th and 14th A m endm entofConstitution
     B .U .S.Code 1983 Civilaction fordeprivation ofRights
     C.Theamountin controversy isover$75,000 and $100,000,000 in punitive
        dam ages
     D.RICO Violations18U.S.C.j 1962(c),
     E.DiversityPartiesarefrom differentjurisdictions28U .S.C 1332
     F. A ntitrustlaw s Sherm an A ct 1890 C layton A ct 1940 FederalTrade
        C om m ision actof 1914

        ThePlaintiff,DonnahueG eorgeupon inform ation and belief,asand forhis

  complaintagainstthe Defendants,say:
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 3 of 15



                                  IN TR O D U C TIO N

      1. This case arises outofthe factthatthe SEC and othergovem m ent agencies

        havebreached the contract thatthey havewith m yselfand otherUnited

        States Citizens.W e pay them to protectour interest asretailinvestors and

        insure afairand open M arket,and by accepting thosepaym entsthey

        contractto protectthe integrity ofthe m arket..The SEC FNRA and the

        D TC C have breached the contractthatthey have w ith m yselfother

        A m erican citizens and the entire w orldseconom ic system . They breached

        the contractby t'urning a blind eye to the in-egularities and illegalactsin the

        m arketand allow thism alfeasanceto continue,costing Dorm ahue George

        lossesof$1,700,000.00 and otherretailhw estorsm illionsofdollr s.Even
        w hen these govem m entagenciesputon an appearance offining thesesbad

        actors in ourm arkets,the tines and punishm ents are so sm allthatinstead of

        acting asa detenvntthe finesand punishm entsactually em bolden the bad

        actorsto continue their bad behavior.

     2. R obinhood,W ebullalong w ith K en G riffin C itadel, C itadelCorm ect,

        C itadelSecurities SEC ,FN R A and D TC C have created an Enterprise and

        Conspired and participated in conduct thatm anipulated theM arketand

        controlled the pricesofstocks,to the detrim entofm yselfand otherretail

        investors.The Defendantspattern ofbehaviorofallowing m arket
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 4 of 15



        m anipulation orparticipating in M arketM anipulation is ongoing and

        continuous and a violation ofU nited States A ntitrustL aw s.The D efendants

        established a private D ark poolin orderto m anipulate the price of securities

        and derivatives.TheD efendantsactionsand the Governm entagencies

        inaction w eredired cause ofm y m onetary losses.CitadelConnectacts asa

        private D ark Pooland w hile the SEC has strictregulationsregarding dark

        poolregistration CitadelConnecthasbeen given freerein by SEC FN R A

        and D TCC to operate outside the law to the detrim entofD olm ahue G eorge

        and otherretailinvestors nationally and intem ationally .

     3. TheD efendantscom m itted substantiveRico V iolationsper 18 U SC Section

        1962resultingintheplaintiffDonnahueGeorgelosingm oney andthelnjury
        occurred because ofthe D efendants substantive R ICO violations.The

        Defendantscom m itted counterfeiting and wire fraud by cotmterfeiting and

        selling fake synthetic sharesinto them arketthatthey knew did notexistand

        then sending electronic w ire to plaintiff alleging they w ired the stocks and

        derivativesthrough W Ebulland Robinhood thatPlaintiffpurchased w hen in

        reality they w ired nothing.

     4. The abusive shorting arenottherandom ad ofrenegadehedge fundsand

        m arketm akerswith the SEC FN RA and DTCC tum ing ablind eye,but

        rather a coordinated businessplan thatis carried outby a collusive
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 5 of 15



        consortium and entem rise ofhedge funds prim e brokers and M arketm akers

        underthe closed eyes ofthe G ovem m entagenciesthatw e are paying to

        protectour interests.

        The predicate actionsofa11the defendantsw ere continuous and interrelated

     6. The D efendantsparticipated in conductthatw as interrelated.The action of

        the Defendantscreated an enterprisebecausethey allbenefked 9om their

        illegalactivity. The D efendantshave established a pattem ofbehavior over

        the pastyearsin furtheranceoftheirm arketm anipulation and illegal

        activities.TheD efendantsaction and theG overnm entagenciesinactionsare

        the directreason forD onnahue George losses.

     7. The actionsofD efendantsK en Griffn CitadelLLC CitadelSecuritiesand

        CitadelCorm ectactions are a directviolation ofthe Sherm an actof 1890 the

        Clayton A ctof 1914 and the FederalTrade C om m ission ad of 1914 They

        have an illegalm onopoly on the m arketand the SEC FN R A and D TC C turn

        a blind eye to these violations.The D efendantsillegalM onopoly a<e the

        directcause ofD orm ahue G eorge m onetary losses.

                                   B reach ofC ontract

     8. The elem entsfor a breach of contractrequire that 1.The existence of a

        contrad 2.Perform anceby the Plaintiff3,failureto perform thecontracton

        the partofthe defendant4.Resulting dam agesto theplaintiff.
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 6 of 15



     9. The SEC FN R A and D TCC had a Contractw ith the A m erican people to

        insure an open and fair m arket,2 The Plaintiffperform ed buy paying the

        SEC FN R A and the D TCC theirsalary every year 3 The SEC FN R A and the

        D TCC failed to perform by turning a blind eye foryearsto al1the illegal

        activitiesoftheH edgeftm dsM arketM akersandD ark Poolsand when acting

        likethey w ere fulfilling theirobligationsunderthe contractby punishing the

        bad actors they only fined the bad actors a sm allam ountcom pared to the

        profitsthebad actorsreceived from theirbad behavior.These m iniscule

        Gnes instead ofdeterring bad behavior,encouraged the bad behavior and the

        badactorsjustlookedatthepetty finesasacostofdoingbusiness4The
        D efendants failure to perform w asthe directresultofPlaintiffD orm ahue

        G eorge m onetary losses.

                                     RIC O V iolations


     10.In orderto establish a R ICO violation,foul-basic elem ents m ustbe proven:a

        pattem ofracketeering activity,a culpable person w ith the requisite m ensrea,

        an entet-prise, and an effect on interstate com m erce.H ow ever, additional

        elem ents m ay be necessal'y depending on the nature of the claim for civil

        liability.

     1l.To prevailon a civilRICO claim ,a plaintiffm ustidentify a culpableperson

        who adually com m itted theRICO violation or conspired to do so.H owever,
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 7 of 15



        underthe RICO statute,the tûculp>ble person''can be any individualor entity

        capableofholding alegalorbeneficialinterestin propeo .Theplaintiffmust

        also be ableto dem onstrate thatthe culpableperson possessed the m entalstate

        required to com m itthe alleged predicate offenses.In other w ords,itm ustbe

        shown thatthedefendantintendedto com m itpxedicate actsdespitehaving the

        know ledge thatthose actsw ere illegal.

      12.The SEC D TC C FN R A K en G riffin Citadel Connect Citadel Securities

        C itadel LLC R obin H ood and W Ebull are individuals under the detinition

        established by the RICO statute and possess the M ental State required to

        com m it the predicate offenses alleged in this com plaint. The D efendants

        com m itted these acts despite having com plete know ledge that their actions

        w ere illegaland contrary to lnultiple federallaw s and statutes
                                                                       .




     l3.u nder RICO ,any legalentity,individual,or group of associated individuals

        m ay be considered an entep rise.lnform alassociations,orassociation-in-fact

        entelmrises, m ay still be considered entem rises if it can be show n that the

        individuals involved w orked together in furtherance of a com m on illegal

        interest.A dditionally,the enterprise m ust be a distinct and separate entity

        from the established culpableindividual.

     14.The SEC DTCC FNM           K en Griffn Citadel Connect Citadel Securities

        CitadelLLC Robirlhood and W Ebullare distind and separate individualsand
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 8 of 15



        w orked togetherto m aniptllate the price of A M C and G M E shares to benefit

        them selves atthe detrim entofm yselfand otherretailinvestorsnationally and

        intem ationally.

     ls.predicate acts are independently illegal,racketeering activities.U nderR IC O ,

        certain specifically enum erated federalcrim es and certain state offenses are

        prohibited and are deem ed tEpredicate acts''necessary to state a claim under

        R IC O . The list ofprohibited activities includes,am ong others,w ire orm ail

        fraud, m oney laundering,counterfeiting, em bezzlelnent, illegal gam bling,

        extortion,and bribel'y.

     16.Tlze D efendants com m itted w ire fraud by electronically sending fake

        counterfeit shares that they knew did not exist through m y W ebull and

        Robinhood accountelectronically.The D efendantscom m itted counterfeiting

        by fabricating and counterfeiting fake synthetic shares and selling them into

        the m arket and shorting them into the m arket even though they lm ew that

        selling fake naked shortsw as illegaland banned since 2008.

     17.The D efendants C itadelLLC CitadelConnect Citadel Securities along w ith

        R obinhood and W ebullconspired to hold ourbuy orders in orderto buy in

        frontof m e in orderto gain adistinctiveillegal advantage.Citadelw asfm ed

        $700,000 in the pastforthisillegalactivity butthatfine w asnot significant

        enough to stop thatbad behavior.They routed buy ordersthrough the dark
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 9 of 15



        pooland tlooded the regularm arketw ith sellordersin orderto m anipulate the

        price ofA M C and G M E stock.The D ark poolvolum e for AM C and GM E is

        over60% no other stock has thattype ofD ark Poolvolum e.R etailtraders do

        not trade on the D ark Pool so this is further evidence of the D efendants

        utilizing the D ark Poolsto M anipulatethe m arket.They coordinated Ladder

        attacks to controland m anipulate the price of A M C and GM E stock buying

        and selling shares betw een them at pre determ ined prices in order to bring

        dow n the stock.The D efendantsM anipulation ofthe A M C stock in the dark

        poolresulted in lossesto PlaintiffDonnahueG eorge

     18.Even though naked shorts have been illegal since 2008 The Defendants

        continue to fabricate naked shorts of AM C and GM E to tlood the m arkets

        w ith the naked shortsin order to m aniptllate the stock price.Untila correct

        and accurate share count is done w e w illnot know how m any counterfeit

        shares are being traded.There areprobably Billions offake synthetic shares

        ofA M C and G NIE flooding the m arket.The SA Y technology w ebsite show ed

        that 1% ofretailinvestors ow ned 10% ofA M C shares. Thatsuggestsbillion

        offake shares being traded in the m arket.

     19.The Defendants abuse the Failure to Deliver system (FTD) to further
        m anipulate the m arltet.The D efendants never covered the Failure to D elivers

        instead theyjustmovetheDebtfrom bank to ballk to givetheappearanceof
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 10 of 15



         covering ftu-therm anipulating the m arketand putting the entire U nited States

         econom ic system atrisk.CitadelSecurities w as fined 58 tim es for in the last

         few years,In February of2021 They were fined again a m ere $10,000 for

         failing to deliver shares again during the GM E squeeze.H ow can tines like

         that deter bad behavior? The D efendants continue on this illegal course of

         action resulting in daily lossesto PlaintiffD olm ahue G eorge becausethere are

         no consequences thatdetertheirbad behavior.

      20.The D efendants are also using round lot and odd lot algorithm ic trading to

         furtherm anipulate the m arket.They setup the algodthm ic system in order to

         keep the price down by notcounting sharesboughtbelow the block am ount

         of 100 sharesthe sam e asblocks of shares boughtin 100 share blocks.

      21.The D efendants also utilized the shortexem ptnlle to further lnanipulate the

         m arket.The shortexem ptrule isum -egulated and w orks on the honor system .

        lt puts the burden on the hedge fund to report any violation of the Short

        exem ptrule.W henevel'a stock goes dow n m ore than 10% in a day The next

        day hedge ftm ds are not allow ed to shortthe stock ata low erprice butthe

        shol't exempt rule allow s the hedge funds to ignore the uptick rule and

        continue to shorta stock into oblivion.They utilize the shortexem ptrtlle in

        orderto ignore the tlptick rule to furtherm anipulate the price aetion.
    Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 11 of 15



          22.The D efendants have utilized m ass m edia and socialm edia as anotherw ay to

             m anipulate stock prices.They have co conspirators in m ass m edia w ho w rite

             and broadcast inform ation that they know to be incorrect in order to

             m anipulate stock prices.'
                                      l-hey utilize bots and paid shills w hich are people

             that are paid to enter social m edia room s to spread lies and FUD Fear

             Uncertainty D oubtin orderto getretailinvestors to buy or selltheir stocks.

          23.The D efendantCitadelLLC has paid JanetYellen $7,000,000 in speaking

             feesthis sam e defendanthas donated $68,000,000 to Governm entfundsand

             donated m oney to all the individuals w ho voted against the investm ent

             sectlrity ad ,creating a conflid ofinterestthatcannotbe ignored.

          z4.G enerally,R ICO prohibits four different types of activities: investm ent of

             racketeering incom e in an entep rise,acquisition or control of an entelw ise

             due to a pattern ofracketeering activity,operation of a R ICO enterprise, and

             RIC O conspiracy.O f these four types oi-activities,plaintiffs in civil RICO

             actionsm ostcommonlyrelyon 18U.S.C.j 1962(c),conductingtheaffairsof
             an enterprisethrough acomm on pattern ofracketeering activity.

          25.The D efendants actions violated R ICO statute by rackerteering activities a

             R IC O enterprise and a RIC O conspiracy

          26.The D efendants Citadelcorm ect Citadel Securities and CitadelLLC along

            w ith R obinhood and W ebull conspired to m ove investors shares ofA M C and




1
I
l
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 12 of 15



         GM E through dark poolsand Citadelconnectin orderto m anipulate theprice

         and reduce the realvalue ofthe A M C and G NIE shares

                                    A N T ITR U ST LA W S

      z7.A ntitrust law s are statutes developed by governm ents to protect consum ers

         from predatory businesspracticesand ensurefaircom petition.Theactionsof

         K en G riftin CitadelLLC CitadelSecurities and CitadelC ozm ectare in direct

         violation ofthe antitruststatutes

      28.U nder Section 2 ofthe Shennan ad aM onopoly exists w hen an actorpossess

         M onopoly pow er in the relevant m arket and the w illful acquisition or

         m aintenance ofthatpow eras distinguished from grow th ordevelopm entof

         asuperiorproductbtlsinessacum en orhistoric accident.

      29.K en Griftin isin possession ofm onopoly pow eroverthe stock m arketbecause

         ofhis ownership ofthe H edge Fund the M arketM aker and the unregulated

         D ark Pool

      30.The tlnprecedented grow th of C itadeland its Business acum en m eets allthe

        requirem ents for a violation ofthe Sherm an act and establishesK en G riffin ,

         CitadelLLC C itadelSecurities and CitadelC onnectas an illegalm onopoly.

      31.The D efendants Ken Griffin Citadel LLC The Hedge Fund and Citadel

         Securitiesthe M arketM akeralong w ith C itadelConectThe unregistered D ark

        poolhave a unfair m onopoly on the m arket.The Com pany that is shol-ting
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 13 of 15



         A M C and GM F,stock isalso the com pany directing the orders,w ith the option

         to divertand hold orderson itsum-egistered dark pooland fi11the orders.They

         utilize thism onopoly to controlthe price ofany stock thatthey have settheir

         sights on. A 11these C om panies are ow ned by K en Griffn.This is an unfair

         m onopoly thatwould notbe accepted in any other industry and is ripe for

         abuse and illegalactivity.

      These actions are in directviolation ofthe antitlalstand m onopoly law s

      instituted by ourlegislature.Shennan A ct 1890 Clayton A ct 1940 Federal

      Trade Com m ission actof 1914

      The D efendantsV iolation ofthe antitrustlosses contributed to Plaintiff

      D orm ahue G eorge continuing to lose m oney.

      32.The D efendants SEC FN R A and D T CC w ere aw are ofthese illegalactivities

         and instead offining these bad actorsin an am ountthatw otlld deterthisbad

         behavior, the fines and punishm ents actually m otivated the bad actors to

         continue violating the law .lf an institution com m its an illegalactand profts

         ($100,000,000.00) 100 M illion Dollarsfrom thatillegalact.butifthey get

         caughtdoingtheseillegalactivitiesthefineisonly ($1,000,000.00)1M illion
         D ollars why would they stop doing illegalactivities? Robinhood w as tined

         $70m illion dollarsbuttheam otmtofm oney they m ade shutting down trading

         and deceiving investorsm adethat$70 m illion dollarfine seem insignitk ant.
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 14 of 15



         R obinhood even adm itted in theirIPO lling thatthey w ould probably engage

         in the sam e illegalconductagain.H ow w as thatfine a deterrentto future bad

         behavior?

      33.ForyearstheH edge FundsM arketM akers and investm entB artkshave called

         us çtD um b M oney'' w hile they steal our hom es, retirem ent ftm ds and our

         childrens future w hile the governm enttum s a blind eye.W e retailinvestors

         are tired ofthe conazption and abusethatwehavesuffered atthehandsofthe

         so called ''Sm artM oney''W e have adopted the m oniker of Gc-l-he A pes''W e

         have adopted this m onikerbecause w e are unconventional and think outside

         thebox.TheAlalgorithm sthatw orkedtocontrolthepriorgeneration ofretail

         investors has little affecton us.W e retailInvestors ûtApes''are sick and tired

         ofw atching ourhard ealmed savingsand ourchildrens future stolen because

         of m anipulation and conazption that has perm eated the stock m arket for

         decades.W eplan on taking controlofourfinancialfuture.W ew illinsurethat

         a fair and transparentm arketisthe legacy thatw e leave our ohildren.

                                           R E LIEF

      34.The plaintiffrequests thatthishonorable courtgrantPlaintiffactualdam ages

         in the am ountof$1,700,000.00 fortheD efendantsillegalactionsplus

        punitive dam agesin theam ountof$100,000,000.00 to punish the defendants

         and insurethatthey do notcom m itthese illegalactsagain in the future.The
Case 0:21-cv-61719-KMM Document 1 Entered on FLSD Docket 08/17/2021 Page 15 of 15



         Plaintiffrequests thatthishonorable C ourts orderthe SEC FN R A and

         D TCC to issue finesto the illegalactors 10 tim estheirgains from their

         illegalactivitiesto deterthem from doing them in the future ,thatthis

         honorable C ourtorderthe D efendantsto subm itto the cotlrtsthe actual

         num berofsharesofAM C and GM E thatthey are allegedly holding Thatthis

         honorablecotlrtorderthe SEC DTCC andFM IA to follow therulesthat

         they putin place thatthey appearto turn a blind eye to and orderC itadel

         LLC CitadelSecuritiesand CitadelCoxm ectto dism antle the M onopoly they

         haveon the Stock m arketand whateverelsethe courtsfind fairand equitable

         R espectfully Subm itted

             A ugust 16 2021



                                                                 D orm ahue G eorge
